Case 5:19-cv-02387-SB-DFM Document 12 Filed 11/10/20 Page 1 of 1 Page ID #:1942


                                                                    November 10, 2020

                                                                          VPC

                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



  JAIME RAMIRO VEGA,                      No. ED CV 19-02387-SB (DFM)

           Petitioner,                    Order Accepting Report and
                                          Recommendation of United States
                 v.                       Magistrate Judge

  NEIL McDOWELL,

           Respondent.


       This case was reassigned to this Court by order of the Chief Judge on
 September 25, 2020. Under 28 U.S.C. § 636, the Court has reviewed the
 Petition, the other records on file herein, and the Report and Recommendation
 of the United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing objections has passed.
 The Court accepts the report, findings, and recommendations of the Magistrate
 Judge.
       IT IS THEREFORE ORDERED that Judgment be entered dismissing
 the Petition.
  Date: November 10, 2020

                                            ____________________________
                                            STANLEY BLUMENFELD, JR.
                                            United States District Judge
